DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 12-14, 19 and 23 is/are rejected under 35 U.S.C. 102 (a1 and a2) as being anticipated by Ishak (US PN 9,063,349).
Regarding claims 1-2, 13 and 14: Ishak et al. teach a transparency comprising an additive such wherein the transparency blocks greater than 50%, greater than 65%, greater than 70% or even greater than 75% of light between 400-430nm passing through the transparency (see Figures 36, 37, 41, 45 and/or 48) and has a total visible light transmittance greater than 65% (see Figures 36, 37, 41, 45 and/or 48 and Col. 5, line 64, Col. 20 and claims for example).
	Ishak does not require their transparency to be electrodimmable. 
Regarding claims 8 and 19: Ishak teaches that vehicles can comprise their transparency (see “automotive glass” in abstract and Ishak’s claims for example). 
Regarding claims 12 and 23: Ishak’s transparency can comprise a first substrate, a second substrate on the first substrate and an interlayer there between, wherein the additive is present in the interlayer (see Figure 33 for example). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 and 13 above, in view of any one of Carrega (US Pub 20180321513) or Nahm (US Pub 20170090217) both having an earlier effective filing date. 
As discussed above, Ishak teaches the transparency of claims 1 and 13. Although Ishak fails to teach the requirements recited in claims 3-4, 15 and 16, Ishak does teach that their transparency can be used for an ophthalmic lens and be UV blocking.  
As both, Carrega and Nahm disclose that it is desirable to include benzotriazole UV blockers of Tinuvin Carboprotect ™ in ophthalmic lenses, which is the same material and formula used by Applicants, to control light filtering (see abstract, 0062 and Table 1 in ‘513, 0037 and Table 1 in ‘217), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include a benzotriazole UV blocker of Tinuvin Carboprotect ™ to control light filtering.

Claims 5, 9-10, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1, 8, 13 and 19 above, in view of Lam (US Pub 20100315693).
Regarding claims 5 and 17: As discussed above, Ishak teaches the transparency of claim 1 and 13. Ishak does teach that it is desirable to block UV radiation over the wavelength range of 100-400nm (see Col. 1) but Ishak does not explicitly recite or show in their Figures a transmission blocking value over the entirety of this range. However, Ishak’s invention is directed to a transparency that can be used for an ophthalmic lens, windows for vehicles, etc. with UV blocking. 
As Lam, who similarly teaches transparencies used for ophthalmic lenses, windows for vehicles, etc. with UV blocking, discloses that it is desirable in the art to block greater than 70% of light within the wavelength range of 100-400nm from passing through a transparency (0100), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include blocking greater than 70% of light within 100-400nm for desirable UV blocking. 
Regarding claims 9-10, 20 and 21: As discussed above, Ishak teaches the transparency of claim 8 and 19 wherein vehicles can comprise their transparency as a window/windshield but they fail to recite their vehicle being that of an aircraft. However, Ishak does not limit their vehicle to exclude that of aircraft and instead, only generally suggests vehicles comprising their transparency as a window/ windshield for filtering selective wavelengths. 
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 above, in view of Rukavina (US Pub 20070173627).
As discussed above, Ishak teaches the transparency of claim 1. Although Ishak fails to teach their transparency comprising a plastic as claimed, they do teach that their transparency can be used for an ophthalmic lens, windows for vehicles, etc. and that plastic such as polycarbonate, etc. can be used in their transparency (see 0114). 
As Rukavina teaches that plastics such as polycarbonate, etc. in transparencies used for ophthalmic lenses, windows for vehicles, etc. have drawbacks and making such plastics comprise a reaction product of isocyanate and an aliphatic polyol having 4-18 carbons and 2 hydroxyl groups instead allows or improved impact resistance, optical quality, weather resistance, etc. over polycarbonate, etc. (see abstract, 0005-0007), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their plastic being a reaction product of isocyanate and an aliphatic polyol having 4-18 carbons and 2 hydroxyl groups to obtain improved impact resistance, optical quality, weather resistance, etc.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 and 13 above, in view of any one of Osterhout (US Pub 20120075168), Osterhout (US Pub 20120194418) or Chandrasekhar (US PN 9,482,880).
As discussed above, Ishak teaches the transparency of claims 1 and 13. Although Ishak fails to teach a ballistic shield comprising the transparency, Ishak does teach ophthalmic lenses comprising their transparency and as it is well desired in such devices to have ballistic protection (ballistic shield) (see ‘168, ‘418, ‘880), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their ophthalmic lens having ballistic protection (ballistic shield) to obtain a desirable ophthalmic lens. 
Response to Arguments
Applicant’s arguments filed February 9, 2021 have been considered but are moot in view of new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784